     Case 2:20-cv-01217-RSWL-JC Document 16 Filed 10/08/20 Page 1 of 1 Page ID #:32




1
2                                                                                 JS-6
3
4
5
6
7
8
                                  UNITED STATES DISTRICT COURT
9
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                         WESTERN DIVISION
11
      MERCURY INSURANCE COMPANY,                       No. CV 20-1217 RSWL (JCx)
12
                    Plaintiff,                         [Proposed]
13                                                     ORDER DISMISSING ACTION
                           v.
14
      UNITED STATES OF AMERICA, and
15    DOES 1 to 20, inclusive,                         Honorable Ronald S.W. Lew
16                  Defendants.
17
18             The Court has considered the Stipulation of Dismissal with Prejudice the parties
19    filed.
20             THE COURT HEREBY ORDERS that this action, CV 20-1217 RSWL (JCx), is
21    dismissed in its entirety with prejudice, with each party to bear its own costs and fees,
22    including attorney fees.
23    DATED: October 8, 2020
24
25
                                            /S/ RONALD S.W. LEW
26
                                        HONORABLE RONALD S.W. LEW
27                                      UNITED STATES DISTRICT JUDGE
28
